Citation Nr: 9901601	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-49 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for injuries incurred at a VA medical 
facility as a result of a motorcycle accident.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to December in 
1971.  The appellant is his legal custodian.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefit sought on 
appeal.


REMAND

Under 38 C.F.R. § 19.31 (1998), a Supplemental Statement of 
the Case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105(d) (West 1991).  

In this case, the most recent SSOC was issued in March 1997.  
Subsequently, VA medical records containing information 
pertinent to this claim have been associated with the claims 
file.  However, the RO did not issue an SSOC following the 
receipt of these medical records, and the failure of the RO 
to issue an SSOC in accordance with the provisions of 38 
C.F.R. § 19.31 (1998) constitutes a procedural defect 
requiring correction by the RO.  See 38 C.F.R. § 19.9 (1998).

Therefore, in order to fully and fairly adjudicate this 
claim, this case is REMANDED to the RO for the following 
action:

The appellant should be furnished with an 
SSOC addressing all evidence pertaining 
to the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for injuries 
incurred at a VA medical facility as a 
result of a motorcycle accident that was 
received subsequent to the March 1997 
SSOC.  The appellant and his 
representative should then be afforded an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The appellant 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is so notified by the 
RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
